DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Under 35 U.S.C. § 101, an invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101.  The Supreme Court, however, has long interpreted § 101 to include an implicit exception: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. See, e.g., Alice Corp. Pty Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2354 (2014).
The Supreme Court, in Alice, reiterated the two-step framework previously set forth in Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1300 (2012), “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.”  Alice Corp., 134 S. Ct. at 2355.  The first step in that analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts,” id., e.g., to an abstract idea.  If the claims are not directed to an abstract idea, the inquiry ends.  Otherwise, the inquiry proceeds to the second step where the elements of the claims are considered “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the
nature of the claim’ into a patent-eligible application.”  Alice Corp., 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
The Court acknowledged in Mayo, that “all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.”  Mayo, 132 S. Ct. at 1293.  Therefore, the examiner must look to whether the claims focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.  See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016).  In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner is to perform an analysis (Step 1, Step 2A Prong I, Step 2A Prong 2, and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-9 are directed to a system/apparatus; claims 10-20 are directed to a method/process.  Thus, each of the recited claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recites an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 10 is illustrative of the claimed subject matter:
10.	A method configured for monitoring and analyzing financial transactions on one or more public distributed ledgers for suspicious and/or criminal activity, 

wherein the transactions include individual transaction in a set of transactions, wherein the set of transactions identifies individual user accounts on the one or more public distributed ledgers, wherein a first individual recorded transaction includes a first transfer from a first sender account to a first receiver account, wherein a second individual recorded transaction includes a second transfer from a second account to a second receiver account,

the method comprising:

accessing, through a network connection, public third-party information for a second set of 
user accounts that includes one or both of the first sender account and the first receiver address, wherein the public third-party information originates from one or more public online sources that are external to the public distributed ledger;
determining a correlation between (a) a first portion of the public third-party information that pertains to the first sender account and  (b) the first sender account, wherein the first portion of the public third-party information originates from a first public online source that is external to the public distributed ledger;
labeling one or more of the financial transactions and/or the accounts in the first set of accounts with labels representing characteristics of the one or more financial transactions and/or the accounts, such that individual ones of the accounts in the first set of accounts either have been labeled or are unlabeled, wherein one or both of the first sender account and/or the first receiver account are labeled with a first label, wherein the first label represents a first characteristic of the first individual recorded transaction, wherein labeling with the first label is based on one or more of an entity, an activity, a platform, a correlation, and/or a product related to the first individual recorded transaction, and wherein one or both of the second sender account and/or the second receiver account are unlabeled so far;
clustering one or more of the financial transactions and/or the accounts into a set of clusters that includes a first cluster, wherein clustering is based on associations of different accounts, wherein one or more accounts labeled with the first label are clustered into the first cluster with one or both of
(i) the second sender account that is unlabeled, and/or
(ii) the second receiver account that is unlabeled,
wherein clustering into the first cluster is based on an association between one or more accounts labeled with the first label and one or both of the second sender account and/or the second receiver account, wherein the association is based on one or more of a financial transaction from the set of financial transactions and/or based on the public third-party information;
assigning levels of risk for suspicious and/or criminal activity to the first set of accounts that have been labeled with the first label, and to the second sender account and the second receiver account;
assigning levels of risk for suspicious and/or criminal activity to the financial transactions from the set of financial transactions, wherein a first level of risk is assigned to the first individual recorded transaction and a second level of risk is assigned to the second individual recorded transaction, wherein assignment of the first level of risk is based on at least the first label, wherein assignment of the second level of risk is based on at least the assigned levels of risk of the second sender account and the second receiver account; and
responsive to comparisons of the first level of risk and the second level of risk with a risk threshold level, reporting one or both of the first and/or second individual recorded transactions for suspicious and/or criminal activity.

The method requires a practitioner to perform steps of “accessing. . . public third-party information for a second set of accounts that includes one or both of the first sender account and/or the first receiver account,”  “determining a correlation between public third-party information and the first sender account”, “labeling one or more of the financial transactions and/or the accounts in the first set of accounts with labels representing characteristics of the one or more financial transactions and/or the accounts, such that individual ones of the accounts in the first set of accounts either have been labeled or are unlabeled,” “clustering one or more of the financial transactions and/or the accounts into a set of clusters that includes a first cluster, wherein clustering is based on associations of different accounts,” “assigning levels of risk for suspicious and/or criminal activity to the first set of accounts that have been labeled with the first label, and to the second sender account and the second receiver account,” 
“assigning levels of risk for suspicious and/or criminal activity to the financial transactions from the set of financial transactions,” and “responsive to comparisons of the first level of risk and the second level of risk with a risk threshold level, reporting one or both of the first and/or second individual recorded transactions for suspicious and/or criminal activity.”
   In essence, the method requires obtain information regarding a set of financial transaction and public third-party information, correlating the information, labeling the financial transactions or accounts based on a common characteristic, clustering the financial transactions or accounts into set of clusters where one or more accounts labeled with the first label are clustered into the first cluster without one or both of a second sender account that is unlabeled or a second receiver account that is unlabeled, based on the financial transaction information and the public third-party information, and assigning and reporting a level or risk for suspicious activity based on an associations between the information when the risk levels are determined to be above a threshold.   
Here, the claims are directed to (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claims merely recite use of a generic network connection to gather publicly available information, and then analyzing the information reporting the results of the analysis.  The “wherein” clauses in the independent claims and the further dependent claims merely further specify and limit the abstract idea, but make it no less abstract.
In Enfish, the CAFC “clarified that a relevant inquiry at step one is ‘to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.’”  See Enfish, LLC v. Microsoft Corp., No 2015-2044 (Fed. Cir. May 12, 2016).  Here, the examiner has found that the claims are not directed to “an improvement to computer technology," such as found by the CAFC in Enfish, but to the abstract idea itself.1  
Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In this instance, method claims 10-20 merely require a data-gathering steps to be performed “through a network connection.”  Claims 1-10 further include recitation of one or more hardware processors configured by machine readable instructions to perform the abstract idea recited in the claims.  
These generically recited computer element does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and gathering information over the network.  In each instance, any additional recitation of computer elements recited in the claims is merely a generic computer component that is equivalent to stating “apply in with a computer,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter.  See Alice.  Consequently, the use of the computer system does not improve the functioning of the computer, but rather, only generally links the use of the data analysis methodology to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
	In applying step two of the Alice/Mayo analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See MPEP § 2106.05(d)(II).
In regard to claims 10-20, these claims recites that a data-gathering steps performed “through a network connection.”   System claims 1-9  recite “one or more hardware processors configured by machine-readable instructions to” perform the recited steps.  In each instance, any additional recitation of computer elements recited in the claims is merely a generic computer component that is equivalent to stating “apply in with a computer,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter.  See Alice.  With respect to the use of a “web crawler” as recited in claim 5 and 14, this limitation also describes a computer function that has been recognized as being well-understood, routine, and conventional functions when claimed in a merely generic convention.  See MPEP § 2106.05(d)(II)(i).
  Furthermore, the hardware processors are network connection are recited with a high level of generality. The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the recitation of a computer components is merely an insufficient attempt to limit the abstract idea to a technological environment.  Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently, is ineligible for patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,902,431 B2 and claims 1-12 of U.S. Patent No. 10,380,594 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to the same system for monitoring and analyzing financial transaction on public distributed ledgers, but more broadly defines the addresses as accounts.

Distinguishable Subject Matter
The present claims appear are distinguishable from the prior art of record.  The prior art of record discloses an anti-fraud transaction analysis that includes an automated payment cluster analysis (see for example, Caldera, ¶¶ 0036-0040) and further discloses calculating a graph-based scoring feature including calculating a number of transactions associated with the blockchain address in the graph data structure to generate a trust score (See Kuchar et al., Abstract), but fails to disclose gathering additional information from an external public online source and correlating that information with one or both of a first sender account or a first recover account, as specifically stated in each of the independent claims.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muftic, US 9,635,000 B1 (Block chain identity management based on public identifies ledger).
Ronca et al., US 2015/0365283 A1 (Cryptocurrency offline vault storage system)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
9/1/2022


/SCOTT A ZARE/               Primary Examiner, Art Unit 3649                                                                                                                                                                                                                                                                                                            




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”).